Perkins, J.
Suit to enforce a mechanic’s lien, &c.
The complaint contained two paragraphs—
1. That plaintiff furnished the materials to a contractor; that the proprietor was owing the contractor, and that notice of lien was filed, &c.
2. An original promise to pay for the materials in consideration they should be furnished to the contractor. ■
Trial on the general denial. • The evidence is not of record. There was a general judgment for the value of the materials simply, but not ordered to be specifically enforced.
This judgment might be right on the second paragraph.
Per Curiam.
The judgment is affirmed with 1 per cent, damages and costs.